 



EXHIBIT 10.1

     
MORGAN STANLEY SENIOR
  ROYAL BANK OF CANADA
FUNDING (NOVA SCOTIA) CO.
  4th Floor, P.O. Box 50
c/o Morgan Stanley
  Royal Bank Plaza,
BCE Place, 181 Bay Street
  South Tower
Suite 3700
  200 Bay Street
Toronto, ON M5J 2T3
  Toronto, ON M5J 2W7
 
   
GOLDMAN SACHS CANADA
  THE BANK OF NOVA SCOTIA
CREDIT PARTNERS CO.
  44 King Street West
Suite 1201
  Toronto, ON M5H 1H1
150 King Street West
   
Toronto, ON M5H 1J9
   

June 25, 2006
Inco Limited
145 King Street West
Suite 1500
Toronto, Ontario, Canada M5H 4B7

Attention:   Robert D. J. Davies
Executive Vice-President
and Chief Financial Officer

US$4 Billion Credit Facility
Waiver and Amendment Letter
Ladies and Gentlemen:
          We refer to the Loan Agreement dated as of December 22, 2005 among
Inco Limited (“you” or the “Borrower”), as borrower, Royal Bank of Canada, as
administrative agent, and Morgan Stanley Senior Funding (Nova Scotia) Co.
(“MSSF”), Royal Bank of Canada (“RBC”), Goldman Sachs Canada Credit Partners Co.
(“GSCCP”), and The Bank of Nova Scotia (“BNS” and, together with MSSF, RBC, BNS
and GSCCP, “we” or “us”) and the other banks and other financial institutions
party thereto as lenders, as amended by the document entitled First Amendment
Agreement between such parties dated as of January 31, 2006 and as further
amended by the document entitled Second Amendment Agreement between such parties
dated as of February 20, 2006 (such loan agreement as so amended, the “Existing
Credit Agreement”). Capitalized terms used but not defined in this letter (the
“Waiver and Amendment Letter”) are used with the meanings given to them in the
Existing Credit Agreement.
          You have told us that you intend to: (i) enter into the transactions
(the “Portugal Transactions”) described in Schedule A hereto; (ii) in connection
with such transactions, incur



--------------------------------------------------------------------------------



 



- 2 -

subordinated convertible debt in the principal amount of up to US$3,000,000,000
from a company (“Portugal”) identified by you to us on the terms and conditions
set forth in Schedule B to this Waiver and Amendment Letter (such debt on such
terms, the “Portugal Convertible Debt”); and (iii) amend the Support Agreement
in the manner described in Schedule C hereto (each such amendment, collectively,
the “Support Agreement Amendments”).
Consents in Connection with Portugal Transactions
          Each of the undersigned Lenders (who together constitute the “Majority
Lenders” under the Existing Credit Agreement) hereby:

  (i)   consents, pursuant to Section 5.04(e) and Section 9.01, respectively, of
the Existing Credit Agreement, to the incurrence of the Portugal Convertible
Debt and the proposed use of proceeds thereof notwithstanding Section 5.04(e) or
(g) of the Existing Credit Agreement;     (ii)   consents, pursuant to and to
the extent required by Section 5.05 of the Existing Credit Agreement, to the
Support Agreement Amendments.

In addition, each of the undersigned Lenders hereby:

  (i)   waives its rights under Section 2.09(a)(y) of the Existing Credit
Agreement to be prepaid an amount equal to its pro rata share of the proceeds of
the Portugal Convertible Debt or have its Unused Bridge Loan Commitment (as
defined in the Existing Credit Agreement) reduced by such amount; and     (ii)  
waives, with respect to the Portugal Convertible Debt, its rights (or those of
its affiliates, as the case may be) under the second paragraph under the heading
“Compensation” of the Engagement Letter dated October 10, 2005 between Morgan
Stanley & Co. Incorporated, RBC Dominion Securities Inc., BNS and Goldman, Sachs
& Co.

          Promptly following your acceptance of this Waiver and Amendment
Letter, you shall promptly request a like waiver (to the extent applicable) and
consent from each of the other Lenders in the manner described in the Existing
Credit Agreement; provided, for the avoidance of any doubt, that there shall be
no consequences other than such as may be set out in the Existing Credit
Agreement for your failure to obtain such waiver and consent from such other
Lenders.
Amendments to Existing Credit Agreement
          The definition of “Change of Control” in the Existing Credit Agreement
is hereby deleted in its entirety and replaced with the following:
          ““Change of Control” shall be deemed to have occurred at such time as:

  (i)   any person or group (as such terms are used in Section 13(d) or Section
14(d) of the 1934 Act), other than Inco or any Subsidiary of Inco or their
Affiliates (or their legal representatives) or any employee benefit plan of



--------------------------------------------------------------------------------



 



- 3 -

      Inco or any Subsidiary of Inco files or is required to file a Schedule 13D
or Schedule TO (or any successor schedule form, or report under the 1934 Act)
disclosing that such person has become the beneficial owner (as the term
“beneficial owner” is used in Rule 13d-3 under the 1934 Act) of more than 50% of
the total number of votes attached to all voting securities of Inco then
outstanding.     (ii)   any offeror (as the term “offeror” is defined in Section
89(1) of the OSA for the purpose of Section 101 of the OSA, or any successor
provision to either of the foregoing) files or is required to file a report with
any securities commission or securities regulatory agency in Canada, disclosing
that the offeror has acquired beneficial ownership (within the meaning of the
OSA) of, or the power to exercise control or direction over, or securities
convertible into, any voting or equity shares of Inco that, together with such
offeror’s securities (as the term “offeror’s securities” is defined in
Section 89(1) of the OSA or any successor provision thereto in relation to the
voting or equity shares of Inco) would constitute voting or equity shares of
Inco representing more than 50% of the total number of votes attached to all
voting securities of Inco then outstanding;     (iii)   there is consummated any
consolidation, merger, amalgamation, statutory arrangement (involving a business
combination), amendment to articles, or similar transaction of Inco (A) in which
Inco is not the continuing or surviving corporation, or (B) pursuant to which
the common shares of Inco would be redeemed, changed, or converted into or
exchanged for cash, securities, or other property;     (iv)   a majority of the
members of the board of directors of Inco cease to be, for at least 90 days,
Continuing Directors; or     (v)   the Effective Date of the Plan of Arrangement
(as each such term is defined in the Combination Agreement dated June 25, 2006
between the Borrower and Portugal) occurs,

other than (in each of the cases set out in paragraphs (i), (ii), and
(iii) above) (x) an amalgamation, consolidation, statutory arrangement
(involving a business combination), amendment to articles, merger, or similar
transaction of Inco in which the holders of the voting securities of Inco
immediately prior to the amalgamation, consolidation, statutory arrangement,
merger, or similar transaction have, directly or indirectly, more than 50% of
the voting securities of the continuing or surviving corporation immediately
after such transaction is consummated, or (y) in connection with any of the
Transactions or any Subsequent Amalgamation.”
          The amount of “US$500,000,000” referred to in section 5.04(g) is
hereby deleted and “US$750,000,000” inserted in replacement thereof.
          Promptly following your execution and delivery of this Waiver and
Amendment Letter, you shall execute and deliver an amendment, in form and
substance acceptable to you, us



--------------------------------------------------------------------------------



 



- 4 -

           and the other lenders, each acting reasonably, to the Existing Credit
Agreement to provide for the following:

  (i)   the margin under such facilities applicable at the Ba1/BB+ and Ba2/BB
rating levels shall be amended to:

                                      Applicable Canadian Prime Rate        
Margin (%)   Applicable LIBOR Margin (%)     Applicable USBR Margin (%)   under
Existing Credit
Rating
  under Existing Credit Agreement:   Agreement:     Bridge Loan   Term Loan  
Bridge Loan   Term Loan     Facility   Facility   Facility   Facility
=         Ba1/BB+
    0.25       0.375       1.25       1.375    
</=     Ba2/BB
    0.75       0.75       1.75       1.75  

  (ii)   that (A) the Debt incurred in connection with the Transactions, any
repayment or refinancing of debt or redemption of preferred shares in connection
therewith, and all payments of fees, commissions, and expenses in connection
therewith (collectively, the Non-Dissent Transactions) for which the Borrower is
liable shall not at any time exceed US$6.3 billion (of which no more than
US$5.5 billion shall be senior Debt) and (B) if dissent or appraisal rights are
exercised in connection with the Transactions, the aggregate amount of Debt
incurred in connection with (I) the payment of fair value for Falconbridge
Common Shares pursuant to such rights and the payment of expenses in connection
therewith (collectively, the “Dissent Transactions”) and (II) the Non-Dissent
Transactions for which the Borrower is liable shall not at any time exceed
US$9.3 billion and (C) the Borrower shall not at any time be liable for any Debt
incurred in connection with the Non-Dissent Transactions or the Dissent
Transactions other than (I) advances under the Delivery Letter Financing
Arrangements (as hereinafter defined) and the Existing Credit Agreement and bond
debt applied to prepay such advances or terminate commitments to provide such
advances and (II) the Portugal Convertible Debt;     (iii)   that the sources
and uses of funds in connection with the Transactions shall be as set out in the
letter in form and substance satisfactory to us delivered to us
contemporaneously with the execution of this Waiver and Amendment Letter;    
(iv)   if, on any date the Borrower’s credit rating by any two of Moody’s, S&P
and Fitch is BB (or equivalent) or lower (either such event, a “Credit Rating
Downgrade”), a consolidated fixed charge covenant ratio to be set at a level
acceptable to you, us and the other applicable lenders, each acting reasonably;
and     (v)   if, on any date a Credit Rating Downgrade occurs, the Borrower
shall, no later than the date that is 2 months from such date, grant to the
Lenders first ranking security over all of its assets (subject to carve outs and
exclusions agreed to by us,



--------------------------------------------------------------------------------



 



- 5 -

      acting reasonably) located in the United States of America and Canada to
secure the Borrower’s obligations under the relevant facility and shall cause
each of its subsidiaries located in the United States of America and Canada
(including, without limitation, Bird and its subsidiaries) to guarantee the
Borrower’s obligations under the relevant facility and to secure such guarantee
by granting first ranking security over all of its assets (subject to carve outs
and exclusions agreed to by us, acting reasonably) located in the United States
of America and Canada. Such security and guarantees shall be in form and
substance satisfactory to the administrative agent of each such facility, acting
reasonably. The Lenders, the lenders under the financing arrangements
contemplated by the Delivery Letter dated May 13, 2006 between you and us, as
amended from time to time (the “Delivery Letter Financing Arrangements”), and to
the extent required under bonds and other debt instruments issued prior to the
date hereof by the Borrower and Bird, the holders of such instruments shall
share such security rateably. Such security shall by its terms release as of the
Borrower attaining a credit rating higher than BB (or equivalent) from any two
of Moody’s, S&P and Fitch. Such security and guarantees will not necessarily
apply in respect of bonds issued after the date hereof.

             For certainty, no Advance shall be available under the Existing
Credit Agreement until such amendment has been executed and delivered.
Representations
The Borrower represents and warrants to the Administrative Agent and Lenders as
specified below:

  (a)   Due Execution. The execution, delivery and performance by the Borrower
of this Waiver and Amendment Letter are within its powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) its
constating documents or by-laws or (ii) any applicable law or any rule,
regulation, writ or decree then in effect or any contractual restriction binding
on or affecting it or any of its properties.     (b)   No Other Authorization.
No authorization or approval (including exchange control approval) or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Borrower of this Waiver and Amendment Letter.     (c)   Legal and Binding
Agreement. This Waiver and Amendment Letter constitutes the legal, valid and
binding obligation of the Borrower enforceable against it in accordance with its
terms except as may be limited by (i) bankruptcy, insolvency, reorganization or
other laws or equitable principles of general application to or affecting the
enforcement of creditors’ rights and (ii) the availability of remedies under
general equitable principles.     (d)   Representations Accurate and No Default.
The representations and warranties contained in Section 4.01 of the Existing
Credit Agreement are true and correct as of the date hereof, except to the
extent that such representations and warranties



--------------------------------------------------------------------------------



 



- 6 -

      relate to an earlier or later date; and (ii) no event has occurred and is
continuing, or would result from the amendment to the Existing Credit Agreement
contemplated hereby, which constitutes an Event of Default, but for the
requirement that notice be given or time elapse with respect to any applicable
grace period or both.     (e)   Combination Agreement. Attached hereto as
Schedule D is a true and complete copy of the Combination Agreement dated
June 25, 2006 between the Borrower and Portugal and such agreement remains in
full force and effect unamended.

Compensation
          As consideration for (and a condition of) our agreement to the terms
and conditions hereof, you agree to pay, or cause to be paid, to us the fees set
forth in the amendment fee letter dated as of the date hereof (the “Fee
Letter”). Once paid, such fees shall not be refundable under any circumstances
(except as specified in the Fee Letter) and shall not be subject to reduction by
way of setoff or counterclaim.
General
          The Existing Credit Agreement, as amended herein, and the other Loan
Documents shall continue in full force and effect in accordance with their
respective terms and are hereby ratified and confirmed in all respects. This
Waiver and Amendment Letter constitutes a Loan Document for the purposes of the
Existing Credit Agreement.
          This Waiver and Amendment Letter may not be amended or any provision
hereof waived or modified except by an instrument in writing signed by each
party hereto. This Waiver and Amendment Letter may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Waiver and Amendment Letter by facsimile transmission
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Waiver and Amendment Letter. This Waiver and Amendment
Letter shall be governed by, and construed in accordance with, the laws of the
Province of Ontario and the federal laws of Canada applicable therein. You
hereby submit to the non-exclusive jurisdiction of the courts of the Province of
Ontario and all courts competent to hear appeals therefrom in connection with
any dispute related to this Waiver and Amendment Letter or any of the matters
contemplated hereby, and agree that service of any process, summons, notice or
document by registered mail addressed to you shall be effective service of
process against you for any suit, action or proceeding relating to any such
dispute. You irrevocably and unconditionally waive any objection to the laying
of such venue of any such suit, action or proceeding brought in any such court
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. A final judgment in any such suit, action or proceeding
brought in any such court may be enforced in any other courts to whose
jurisdiction you are or may be subject by suit upon judgment. You agree that
this Waiver and Amendment Letter is subject to the confidentiality provisions of
the Existing Credit Agreement.
          Please indicate your acceptance of the terms of this Waiver and
Amendment Letter by returning to us executed counterparts of this Waiver and
Amendment Letter not later than 5:00 p.m., Toronto time, on the date hereof.
This Waiver and Amendment Letter is



--------------------------------------------------------------------------------



 



- 7 -

           conditioned upon your acceptance hereof, and our receipt of executed
counterparts hereof and the Fee Letter, by such time.
[Signature Pages Follow]



--------------------------------------------------------------------------------



 



- 8 -

          Please confirm that the foregoing is our mutual understanding by
signing and returning to us an executed copy of this Waiver and Amendment
Letter.
Very truly yours,

            MORGAN STANLEY SENIOR FUNDING
(NOVA SCOTIA) CO.
      By:      /s/ Jaap Tonckens           Name:   Jaap Tonckens       
  Title:   Vice-President     

            ROYAL BANK OF CANADA
      By:     /s/ Blair Fleming           Name:   Blair Fleming       
  Title:   Managing Director & Group Head     

            GOLDMAN SACHS CANADA CREDIT PARTNERS CO.
      By:     /s/ Edward Forst           Name:   Edward Forst          Title:  
Managing Director     

            THE BANK OF NOVA SCOTIA
      By:     /s/ David Konarek           Name:   David Konarek       
  Title:   Managing Director     



--------------------------------------------------------------------------------



 



- 9 -

          Accepted and agreed to as of the date first written above.

            INCO LIMITED
      By:     /s/ Robert D.J. Davies           Name:   Robert D.J. Davies       
  Title:   Chief Financial Officer     

                  By:     /s/ Stephanie Anderson           Name:   Stephanie
Anderson          Title:   Vice-President Treasurer     

